1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   IN SUN KIL,                               )   Case No. CV 19-9762 FMO (RAOx)
                                               )
12                      Plaintiff,             )
                                               )
13                 v.                          )   JUDGMENT
                                               )
14   P.V. MART, INC.,                          )
                                               )
15                      Defendant.             )
                                               )
16
           IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.
17

18
     Dated this 27th day of March, 2020.
19

20                                                                       /s/
                                                             Fernando M. Olguin
21                                                         United States District Judge

22

23

24

25

26

27

28
